[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-14333         ELEVENTH CIRCUIT
                                                     JULY 21, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                        CLERK

                Agency Nos. A097-209-539, A097-209-540

LUIS CARLOS ARTEAGA,
MATILDE SUAREZ,
CARLOS ANDRES ARTEAGA,
LUIS JOSE ARTEAGA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 21, 2010)

Before BIRCH, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
       Luis Carlos Arteaga and his wife, along with their two sons petition this

Court for review of the Board of Immigration Appeals’ (“BIA”) final order

denying their motion to reconsider its previous decision denying their motion to

reopen the Immigration Judge’s (“IJ”) denial of their applications for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), INA

§§ 208, 241; 8 U.S.C. §§ 1158, 1231, and protection under the United Nations

Convention Against Torture, and other Cruel, Inhuman, and Degrading Treatment

or Punishment (“CAT”), 8 C.F.R. § 208.16(c). After review, we DENY the

petition.

                                I. BACKGROUND

       Arteaga and his wife are natives and citizens of Colombia and their two sons

are natives and citizens of Venezuela. Administrative Record (“AR”) at 259, 279,

299, 319. Arteaga and his family were admitted to the United States on 12 July

2002, as non-immigrant visitors with authorization to remain until 11 January

2003. Id. In June 2003, Arteaga filed an application for asylum, withholding of

removal, and CAT relief, listing his wife and children as derivative applicants. Id.

at 233-44. Arteaga stated in his application that he and his wife were residents of

Venezuela before coming to the United States and that he and his family would be

killed or tortured by FARC guerillas if returned to Colombia. Id. at 237-39,

243-44.
                                          2
      On 26 November 2003, the Department of Homeland Security served

Arteaga, his wife, and both of their children with Notices to Appear (“NTA”),

charging them with removability pursuant to § 237(a)(1)(B) of the INA. Id. at

259-60, 279-80, 299-300, 319-20. Arteaga admitted the allegations in the NTA

and conceded removability. Id. at 126. After a hearing on the merits, the IJ denied

Arteaga’s application for asylum, withholding of removal, and CAT relief. Id. at

103-08.

      The BIA dismissed Arteaga’s appeal from the IJ’s order, and we dismissed

his petition for review in this Court. In August 2008, Arteaga filed a motion with

the BIA to reopen his asylum proceedings based on changed circumstances in

Colombia. Id. at 21-27. Arteaga asserted that he was still targeted by the FARC

and that he would be persecuted if returned. Id. at 23. On 27 January 2009, the

BIA denied Arteaga’s motion to reopen. Id. at 15. The BIA explained that

although Arteaga’s evidence post-dated his removal hearing, it was very similar to

the evidence Arteaga presented to the IJ during his removal proceedings. Id. The

BIA thus determined that Arteaga had not provided sufficient evidence of changed

circumstances to warrant reopening his asylum application. Id.

      Arteaga did not seek a petition for review in this Court, but instead filed a

motion to reconsider with the BIA in February 2009, stating that he “disagreed”

with the BIA’s denial of his motion to reopen. Id. at 8-12. He argued that he had
                                          3
submitted evidence with his motion to reopen demonstrating the severity of the

FARC’s threats against him, and urged the BIA to reconsider that evidence. Id.

       The BIA denied Arteaga’s motion to reconsider, finding that Arteaga’s

evidence that the FARC “still” wanted to harm him did not reflect changed

circumstances in Colombia since the time of his removal proceedings. Id. at 3.

The BIA also noted that Arteaga’s motion to reopen had been untimely filed. Id.

The BIA reasoned that, because Arteaga had not submitted material evidence

demonstrating changed circumstances in Colombia, his motion was subject to the

filing deadline. Because it did not err in denying Arteaga’s motion to reopen, the

BIA concluded that reconsideration was not warranted. Id. Arteaga then filed the

instant petition for review of the BIA’s order denying his motion for

reconsideration.

                                     II. DISCUSSION

       Arteaga did not file a petition for review of the BIA’s 27 January 2009

denial of his motion to reopen, but instead filed a motion to reconsider in February

2009, which the BIA denied. We therefore lack jurisdiction to decide the merits of

Arteaga’s motion to reopen and may decide only whether the BIA abused its

discretion in denying the motion to reconsider.1 See INA § 242(b)(1), 8 U.S.C.

       1
         On appeal, Arteaga argues only that the BIA erred in denying his motion to reopen, and
has thus abandoned any challenge to the BIA’s denial of his motion to consider. See Sepulveda
v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting that issues on which an
                                                4
§ 1252(b)(1) (2010) (“The petition for review must be filed not later than 30 days

after the date of the final order of removal.”); Calle v. U.S. Att’y Gen., 504 F.3d

1324, 1328 (11th Cir. 2007) (review of the BIA’s denial of a motion to reconsider

is for abuse of discretion).

         “A motion to reconsider shall state the reasons for the motion by

specifying the errors of fact or law in the prior [BIA] decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1) (2010); see also INA

§ 240(c)(6)(C); 8 U.S.C. § 1229a(c)(6)(C) (2010). A motion to reconsider that

merely restates the arguments that the BIA previously rejected provides no reason

for the BIA to change its prior decision. See Calle, 504 F.3d at 1329-31.

“Therefore, merely reiterating arguments previously presented to the BIA does not

constitute ‘specifying . . . errors of fact or law’ as required for a successful motion

to reconsider.” Id. at 1329 (citing 8 C.F.R. § 1003.2(b)(1)).

       In his motion to reconsider, Arteaga failed to identify any errors of fact or

law in the BIA’s prior decision denying his motion to reopen. Instead, he merely

expressed his “disagreement” with the BIA’s denial of his motion to reopen, and

asked the BIA to reconsider the evidence he had previously submitted in support of

his motion to reopen. This was insufficient to warrant reconsideration. See id. at


appellant fails to offer any argument are deemed abandoned). Because Arteaga is proceeding
pro se, however, we will address whether the BIA abused its discretion in denying the motion to
reconsider.
                                                5
1330-31. Because the BIA’s decision to deny Argeata’s motion to reconsider was

neither arbitrary nor capricious, we DENY the petition for review.

      PETITION DENIED.




                                         6